NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BOUBACAR DIALLO, AKA Mamadou                    No.    17-72637
Saliou Diallo,
                                                Agency No. A209-165-659
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Boubacar Diallo, a native of the Ivory Coast and citizen of Guinea, petitions

pro se for review of the Board of Immigrations Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination, based on inconsistencies within Diallo’s testimony as to the 2012

stabbing, and on the omission of the 2015 threats from his asylum application. See

id. at 1048 (adverse credibility finding reasonable under the totality of the

circumstances). Diallo’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial evidence also

supports the agency’s finding that Diallo’s corroborative evidence did not

otherwise establish his eligibility for relief. See Garcia v. Holder, 749 F.3d 785,

791 (9th Cir. 2014) (petitioner’s documentary evidence was insufficient to

rehabilitate credibility or independently support claim). Thus, in the absence of

credible testimony, in this case, Diallo’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Diallo’s CAT claim fails because it is based on the same testimony

the BIA found not credible, and Diallo does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in Guinea. See


                                          2                                     17-72637
id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                             3      17-72637